                                                                                                Case 8:20-ap-01081-MW               Doc 1 Filed 05/14/20 Entered 05/14/20 16:11:42   Desc
                                                                                                                                    Main Document    Page 1 of 13



                                                                                                 1 ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP
                                                                                                   ROYE ZUR, State Bar No. 273875
                                                                                                 2   rzur@elkinskalt.com
                                                                                                   10345 W. Olympic Blvd.
                                                                                                 3 Los Angeles, California 90064
                                                                                                   Telephone: 310.746.4400
                                                                                                 4 Facsimile: 310.746.4499

                                                                                                 5 Attorneys for Plaintiff Jeffrey I. Golden,
                                                                                                   Chapter 7 Trustee
                                                                                                 6

                                                                                                 7

                                                                                                 8                                  UNITED STATES BANKRUPTCY COURT

                                                                                                 9                    CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
                                                                                                10
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 In re                                                Case No. 8:19-bk-11218-MW
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 US DIRECT, LLC,                                      Chapter 7
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13                     Debtor.                          Adv. No.

                                                                                                14                                                      COMPLAINT TO AVOID AND
                                                                                                                                                        RECOVER VOIDABLE TRANSFERS
                                                                                                15 JEFFREY I. GOLDEN, Chapter 7 Trustee,

                                                                                                16                     Plaintiff,
                                                                                                                                                        Hon. Mark S. Wallace
                                                                                                17               v.
                                                                                                18 TESLA FINANCE, LLC, a Delaware limited
                                                                                                   liability company, TESLA, INC., a Delaware
                                                                                                19 corporation, and DOES 1-10, Inclusive,

                                                                                                20                     Defendants.
                                                                                                21

                                                                                                22

                                                                                                23

                                                                                                24

                                                                                                25

                                                                                                26

                                                                                                27

                                                                                                28

                                                                                                     1410389v1

                                                                                                                                                  COMPLAINT
                                                                                                Case 8:20-ap-01081-MW              Doc 1 Filed 05/14/20 Entered 05/14/20 16:11:42                  Desc
                                                                                                                                   Main Document    Page 2 of 13



                                                                                                 1               Plaintiff Jeffrey I. Golden (“Trustee”) is the Chapter 7 trustee for the estate (“Estate”) of

                                                                                                 2 US Direct, LLC (the “Debtor”), and brings this adversary proceeding in that capacity. As the

                                                                                                 3 Trustee was not appointed until after the filing of the Debtor’s involuntary bankruptcy petition, the

                                                                                                 4 Trustee does not have personal knowledge of certain facts alleged in this Complaint and therefore

                                                                                                 5 alleges such facts on information and belief.

                                                                                                 6                                         JURISDICTION AND VENUE

                                                                                                 7               1.     In accordance with the requirements of Local Bankruptcy Rule 7008-1, the Santa

                                                                                                 8 Ana Division of the United States Bankruptcy Court for the Central District of California (the

                                                                                                 9 “Court”) has jurisdiction over this adversary proceeding under 28 U.S.C. § 1334, because the
                                                                                                10 claims asserted herein arise under title 11 of the United States Code or arise in or relate to the
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 Chapter 7 case of the Debtor, currently pending in the Court as Case No. 8:19-bk-11218-MW (the
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 “Bankruptcy Case”). The outcome of this adversary proceeding will have a significant effect on
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 the Estate because it will impact the disposition of property of the Estate and the amount of money

                                                                                                14 available for distribution to creditors. The claims for relief in this Complaint constitute a core

                                                                                                15 proceeding under 28 U.S.C. § 157(b). Regardless of whether this is a core proceeding, consent is

                                                                                                16 hereby given to the entry of final orders and judgment by the Court. The defendants hereby are

                                                                                                17 notified that Fed. R. Bankr. P. 7012(b) requires each of the defendants to plead whether the claims

                                                                                                18 for relief alleged against the defendants are core or non-core and, if non-core, whether consent is

                                                                                                19 given to the entry of final orders and judgment by the Court.

                                                                                                20               2.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409 because the
                                                                                                21 Bankruptcy Case is pending in this district and division. This Court also has personal jurisdiction

                                                                                                22 over the defendants.

                                                                                                23                                                     PARTIES

                                                                                                24               3.     Plaintiff Trustee is the duly-appointed Chapter 7 trustee for the Debtor’s Estate.

                                                                                                25               4.     Defendant Tesla, Inc. (“Tesla”), is a Delaware corporation with corporate

                                                                                                26 headquarters in Palo Alto, California.

                                                                                                27               5.     Defendant Tesla Finance, LLC (“Tesla Finance”) is a Delaware limited liability

                                                                                                28 company with corporate headquarters in Palo Alto, California. Tesla Finance is the finance arm of

                                                                                                     1410389v1
                                                                                                                                                            2
                                                                                                                                                      COMPLAINT
                                                                                                Case 8:20-ap-01081-MW           Doc 1 Filed 05/14/20 Entered 05/14/20 16:11:42               Desc
                                                                                                                                Main Document    Page 3 of 13



                                                                                                 1 Tesla.

                                                                                                 2               6.    The Trustee is not aware of the true names and capacities (whether individual,

                                                                                                 3 associate, corporate, or otherwise) of defendants Does 1 through 10, or any of them, and therefore

                                                                                                 4 sues said defendants, and each of them, by such fictitious names. The Trustee will amend this

                                                                                                 5 Complaint to include their true names and capacities, if and when ascertained, together with

                                                                                                 6 appropriate charging allegations.

                                                                                                 7               7.    Each of the Doe defendants is an immediate or mediate transferee of the transfers

                                                                                                 8 alleged in this Complaint, or of the proceeds of such transfers, and did not take such transfers for

                                                                                                 9 value, in good faith, and without knowledge of the voidability of such transfers.
                                                                                                10                                       GENERAL ALLEGATIONS
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11               8.    The Debtor is a California limited liability company formed in April 2016. Prior to
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 its bankruptcy, the Debtor was a direct mail and marketing business. The Debtor’s headquarters,
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 prior to its shutdown, were located 1700 Barranca Parkway, Irvine, CA 92606. For a brief period

                                                                                                14 of time, the Debtor also had two more business locations in Illinois and New Jersey.

                                                                                                15               9.    Brian Hauck was the Debtor’s sole member and Chief Executive Officer. Derek

                                                                                                16 Doherty was the Debtor’s President. Although Doherty and Hauck ran the Debtor’s business as a

                                                                                                17 partnership and exerted control over the Debtor’s operational and financial affairs as such,

                                                                                                18 Doherty could not retain an ownership interest in the Debtor because of the terms of his probation

                                                                                                19 stemming from a prior federal conviction for mail fraud.

                                                                                                20               10.   Although the Debtor’s business generated substantial revenues, its profit margins

                                                                                                21 were thin or nonexistent. As its business grew, the Debtor increasingly found itself unable to pay

                                                                                                22 its debts as they became due. To address its increasing cash shortfalls, the Debtor engaged in a

                                                                                                23 pattern of (i) paying certain of its vendors only fractions of the total amounts due, (ii) delaying for

                                                                                                24 several months in making payments to those vendors and/or other vendors, and (iii) ceasing

                                                                                                25 paying certain vendors altogether (while seeking to replace such vendors with new vendors).

                                                                                                26               11.   As early as one year prior to the Petition Date, the Debtor had stopped paying

                                                                                                27 certain vendors altogether while continuing to take advantage of those vendors’ services. When

                                                                                                28 the vendors ceased providing services to the Debtor, the Debtor replaced them with new and

                                                                                                     1410389v1
                                                                                                                                                         3
                                                                                                                                                   COMPLAINT
                                                                                                Case 8:20-ap-01081-MW            Doc 1 Filed 05/14/20 Entered 05/14/20 16:11:42                 Desc
                                                                                                                                 Main Document    Page 4 of 13



                                                                                                 1 unsuspecting vendors. After several months, the Debtor ceased paying those vendors as well.

                                                                                                 2               12.   The Debtor also induced its customers to make advance payments on work orders

                                                                                                 3 and, without informing the customers, repeatedly failed to fulfill such orders. Unfulfilled work

                                                                                                 4 orders of this sort aggregated hundreds of thousands of dollars.

                                                                                                 5               13.   At the same time that the Debtor was failing to pay its vendors and failing to fulfill

                                                                                                 6 its customers’ orders, Doherty caused the Debtor to disburse a substantial amount of the Debtor’s

                                                                                                 7 funds to bankroll Doherty’s own lifestyle. Such expenses include, for example: (i) paying for a

                                                                                                 8 Tesla motor vehicle for Doherty’s personal use; (ii) paying for shopping sprees at Nordstrom and

                                                                                                 9 other retail stores; (iii) paying the monthly rent (nearly $8,000 per month) for Doherty’s personal
                                                                                                10 residence; (iv) paying the personal credit cards of Doherty and his spouse, all of which were used
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 solely for personal expenses; and (v) paying for Doherty’s investment in a startup company called
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 Tailmaters, LLC (to develop a smartphone application called “BidMo”), which company bore no
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 relation to the Debtor or its business. In total, Doherty caused the Debtor to expend millions of

                                                                                                14 dollars for Doherty’s personal benefit.

                                                                                                15               14.   Doherty’s use of the Debtor’s funds to bankroll his personal expenses – none of
                                                                                                16 which provided any benefit to the Debtor or its creditors – served to further exacerbate the

                                                                                                17 Debtor’s financial situation and resulted in the Debtor continuing to fail to pay its vendors and

                                                                                                18 fulfill its customers’ orders.

                                                                                                19               15.   On April 1, 2019 (the “Petition Date”), one of the Debtor’s vendors, Future
                                                                                                20 Logistics, Inc. filed an involuntary Chapter 7 petition against the Debtor. By that time, the Debtor

                                                                                                21 had incurred millions of dollars in unpaid vendor invoices and had given bad checks totaling over

                                                                                                22 $1.1 million to the United States Postal Service.

                                                                                                23               16.   Among the payments that Doherty caused the Debtor to make for purposes
                                                                                                24 unrelated to the Debtor or its business, are $40,522.46 in payments to Tesla Finance listed on the

                                                                                                25 attached Exhibit 1, which includes a schedule of all checks and ACH debits made payable to and

                                                                                                26 deposited by Tesla Finance. The payments to Tesla Finance were for Doherty’s personal Tesla

                                                                                                27 automobile. Neither Tesla nor Tesla Finance was a creditor of the Debtor and neither bore any

                                                                                                28 relationship to the Debtor or its business. All payments that Doherty caused the Debtor to make to

                                                                                                     1410389v1
                                                                                                                                                          4
                                                                                                                                                    COMPLAINT
                                                                                                Case 8:20-ap-01081-MW           Doc 1 Filed 05/14/20 Entered 05/14/20 16:11:42              Desc
                                                                                                                                Main Document    Page 5 of 13



                                                                                                 1 Tesla Finance were for the sole benefit of Doherty, not for the benefit of the Debtor or its

                                                                                                 2 creditors.

                                                                                                 3                                       FIRST CLAIM FOR RELIEF

                                                                                                 4       (Against All Defendants, to Avoid Transfers under 11 U.S.C. §§ 544(b) and 550(a), and

                                                                                                 5                                 Cal. Civ. Code §§ 3439.04(a) and 3439.07)

                                                                                                 6               17.   The Trustee realleges and incorporates herein by reference each and every

                                                                                                 7 allegation in paragraphs 1 through 16 above, as if set forth fully herein.

                                                                                                 8               18.   During the four-year period immediately preceding the Petition Date, the Debtor

                                                                                                 9 made numerous transfers of its money to Tesla Finance. Such transfers are referred to herein as
                                                                                                10 the “4-Year Transfers.” Exhibit 1 and paragraph 16 identifies the currently known money
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 transfers made by the Debtor to Tesla Finance during this period that are part of the 4-Year
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 Transfers. At this time, the Trustee lacks sufficient information to specify the total amount of
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 money that makes up the totality of the 4-Year Transfers. The Trustee will seek leave to amend

                                                                                                14 this Complaint when he has additional information concerning the money and other property that

                                                                                                15 the Debtor transferred to Tesla Finance.

                                                                                                16               19.   The 4-Year Transfers were made by the Debtor with the actual intent to hinder,
                                                                                                17 delay, or defraud its creditors. Specifically, Doherty caused the Debtor to make these transfers to

                                                                                                18 Tesla Finance to fund his personal lifestyle and not to sustain or promote the business of the

                                                                                                19 Debtor, even though he knew or consciously or recklessly chose to ignore facts known to him that

                                                                                                20 strongly suggested that the Debtor was undercapitalized, insolvent and unable to pay its debts as

                                                                                                21 they became due in the ordinary course of business.

                                                                                                22               20.   Tesla Finance did not provide the Debtor with reasonably equivalent value for the
                                                                                                23 4-Year Transfers and did not take such transfers in good faith. Specifically, Tesla Finance (i)

                                                                                                24 knew or consciously or recklessly chose to ignore facts known to it that strongly suggested that it

                                                                                                25 was being paid by the Debtor because the transfers clearly were identified as originating with that

                                                                                                26 entity; (ii) knew or consciously or recklessly chose to ignore facts known to it that strongly

                                                                                                27 suggested that the consideration, if any, that Tesla Finance provided in exchange for those

                                                                                                28 payments were not for the Debtor but rather were for the personal benefit of Doherty; and (iii)

                                                                                                     1410389v1
                                                                                                                                                        5
                                                                                                                                                   COMPLAINT
                                                                                                Case 8:20-ap-01081-MW           Doc 1 Filed 05/14/20 Entered 05/14/20 16:11:42               Desc
                                                                                                                                Main Document    Page 6 of 13



                                                                                                 1 knew or consciously or recklessly chose to ignore facts known to it that strongly suggested that the

                                                                                                 2 consideration, if any, that Tesla Finance provided for such payments conferred no or less than

                                                                                                 3 substantially equivalent value upon the Debtor.

                                                                                                 4               21.   At all relevant times, the 4-Year Transfers were voidable under Cal. Civ. Code §§

                                                                                                 5 3439.04(a) and 3439.07 by one or more creditors who held and hold unsecured claims against the

                                                                                                 6 Debtor that were and are allowable against its Estate under 11 U.S.C. § 502 or that were not and

                                                                                                 7 are not allowable only under 11 U.S.C. § 502(e). These creditors include, without limitation,

                                                                                                 8 Mystic Logistics, LLC, Pitney Bowes Presort Services, LLC, Paper 360, Inc., and Cenveo, Inc.

                                                                                                 9               22.   By reason of the foregoing, under 11 U.S.C. § 544(b) and Cal. Civ. Code §§
                                                                                                10 3439.04(a) and 3439.07, the Trustee may avoid the 4-Year Transfers.
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11                                     SECOND CLAIM FOR RELIEF
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12    (Against All Defendants, to Avoid Transfers under 11 U.S.C. §§ 544(b) and 550(a) and Cal.
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13                     Civ. Code §§ 3439.04(b) or 3439.05 and Cal. Civ. Code § 3439.07)

                                                                                                14               23.   The Trustee realleges and incorporates herein by reference each and every

                                                                                                15 allegation in paragraphs 1 through 22 above, as if set forth fully herein.

                                                                                                16               24.   At all relevant times within the four years immediately preceding the Petition Date,

                                                                                                17 the Debtor (i) was insolvent, or became insolvent as a result of each such transfer; (ii) was

                                                                                                18 engaged in or was about to engage in a business or a transaction for which its remaining assets

                                                                                                19 were unreasonably small in relation to the business or transaction; or (iii) intended to incur, or

                                                                                                20 believed or reasonably should have believed that it would incur, debts beyond its ability to pay as

                                                                                                21 they became due.

                                                                                                22               25.   At all relevant times, the 4-Year Transfers were voidable under Cal. Civ. Code §§

                                                                                                23 3439.04(b) or 3439.05 and Cal. Civ. Code § 3439.07 by one or more creditors who held and hold

                                                                                                24 unsecured claims against the Debtor that were and are allowable against its Estate under 11 U.S.C.

                                                                                                25 § 502 or that were not and are not allowable only under 11 U.S.C. § 502(e). These creditors

                                                                                                26 include, without limitation, Mystic Logistics, LLC, Pitney Bowes Presort Services, LLC, Paper

                                                                                                27 360, Inc., and Cenveo, Inc.

                                                                                                28               26.   By reason of the foregoing, under 11 U.S.C. § 544(b) and Cal. Civ. Code §§

                                                                                                     1410389v1
                                                                                                                                                         6
                                                                                                                                                   COMPLAINT
                                                                                                Case 8:20-ap-01081-MW           Doc 1 Filed 05/14/20 Entered 05/14/20 16:11:42              Desc
                                                                                                                                Main Document    Page 7 of 13



                                                                                                 1 3439.04(b) or 3439.05 and Cal. Civ. Code § 3439.07, the Trustee may avoid the 4-Year Transfers.

                                                                                                 2                                      THIRD CLAIM FOR RELIEF

                                                                                                 3          (Against All Defendants, to Avoid and Recover Intentionally Fraudulent Transfers

                                                                                                 4                                under 11 U.S.C. §§ 548(a)(1)(A) and 550(a))

                                                                                                 5               27.   The Trustee realleges and incorporates herein by reference each and every

                                                                                                 6 allegation in paragraphs 1 through 26 above, as if set forth fully herein.

                                                                                                 7               28.   During the two-year period immediately preceding the Petition Date, the Debtor

                                                                                                 8 made transfers of money to Tesla Finance. Such transfers are referred to herein as the “2-Year

                                                                                                 9 Transfers.” Exhibit 1 and paragraph 16 identifies the currently known money transfers made by
                                                                                                10 the Debtor to Tesla Finance during this period that are part of the 2-Year Transfers. At this time,
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 the Trustee lacks sufficient information to specify the total amount of money that makes up the
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 totality of the 2-Year Transfers. The Trustee will seek leave to amend this Complaint when he has
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 additional information concerning the money that the Debtor transferred to Tesla Finance.

                                                                                                14               29.   The 2-Year Transfers were made by the Debtor with the actual intent to hinder,
                                                                                                15 delay, or defraud its creditors. Specifically, Doherty caused the Debtor to make these transfers to

                                                                                                16 Tesla Finance to fund his personal lifestyle and not to sustain or promote the business of the

                                                                                                17 Debtor, even though he knew or consciously or recklessly chose to ignore facts known to him that

                                                                                                18 strongly suggested that the Debtor was undercapitalized, insolvent and unable to pay its debts as

                                                                                                19 they became due in the ordinary course of business.

                                                                                                20               30.   Tesla Finance did not provide the Debtor with reasonably equivalent value for the
                                                                                                21 2-Year Transfers and did not take such transfers in good faith. Specifically, Tesla Finance (i)

                                                                                                22 knew or consciously or recklessly chose to ignore facts known to it that strongly suggested that it

                                                                                                23 was being paid by the Debtor because the transfers clearly were identified as originating with that

                                                                                                24 entity; (ii) knew or consciously or recklessly chose to ignore facts known to it that strongly

                                                                                                25 suggested that the consideration, if any, that Tesla Finance provided in exchange for those

                                                                                                26 payments were not for the Debtor but rather were for the personal benefit of Doherty; and (iii)

                                                                                                27 knew or consciously or recklessly chose to ignore facts known to it that strongly suggested the

                                                                                                28 consideration, if any, that Tesla Finance provided for such payments conferred no or less than

                                                                                                     1410389v1
                                                                                                                                                        7
                                                                                                                                                   COMPLAINT
                                                                                                Case 8:20-ap-01081-MW               Doc 1 Filed 05/14/20 Entered 05/14/20 16:11:42                 Desc
                                                                                                                                    Main Document    Page 8 of 13



                                                                                                 1 substantially equivalent value upon the Debtor.

                                                                                                 2               31.      By reason of the foregoing, under 11 U.S.C. § 548(a)(1)(A), the Trustee may avoid

                                                                                                 3 the 2-Year Transfers.

                                                                                                 4                                         FOURTH CLAIM FOR RELIEF

                                                                                                 5    (Against All Defendants, to Avoid and Recover Constructively Fraudulent Transfers under

                                                                                                 6                                       11 U.S.C. §§ 548(a)(1)(B) and 550(a))

                                                                                                 7               32.      The Trustee realleges and incorporates herein by reference each and every

                                                                                                 8 allegation in paragraphs 1 through 31 above, as if set forth fully herein.

                                                                                                 9               33.      Tesla Finance did not provide reasonably equivalent value to the Debtor in
                                                                                                10 exchange for the 2-Year Transfers.
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11               34.      At all relevant times within the two years prior to the Petition Date, the Debtor (i)
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12 was insolvent, or became insolvent as a result of each such transfers; (ii) was engaged in or was
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 about to engage in a business or a transaction for which its remaining assets were unreasonably

                                                                                                14 small in relation to the business or transaction; or (iii) intended to incur, or believed or reasonably

                                                                                                15 should have believed that it would incur, debts beyond its ability to pay as they became due.

                                                                                                16               35.      By reason of the foregoing, under 11 U.S.C. § 548(a)(1)(B), the Trustee may avoid
                                                                                                17 the 2-Year Transfers.

                                                                                                18                                          FIFTH CLAIM FOR RELIEF

                                                                                                19                     (Against All Defendants, to Avoid Unauthorized Post-Petition Transfers

                                                                                                20                                               Under 11 U.S.C. § 549)

                                                                                                21               36.      The Trustee realleges and incorporates herein by reference each and every

                                                                                                22 allegation in paragraphs 1 through 35 above, as if set forth fully herein.

                                                                                                23               37.      Following the Petition Date, but before entry of the Court’s order for relief, the

                                                                                                24 Debtor made transfers of money to Tesla Finance. Such transfers are referred to herein as the

                                                                                                25 “Post-Petition Transfers.” Exhibit 1 and paragraph 16 identifies the currently known money

                                                                                                26 transfers made by the Debtor to Tesla Finance during this period that are part of the Post-Petition

                                                                                                27 Transfers. At this time, the Trustee lacks sufficient information to specify the total amount of

                                                                                                28 money that makes up the totality of the Post-Petition Transfers. The Trustee will seek leave to

                                                                                                     1410389v1
                                                                                                                                                             8
                                                                                                                                                       COMPLAINT
                                                                                                Case 8:20-ap-01081-MW             Doc 1 Filed 05/14/20 Entered 05/14/20 16:11:42                  Desc
                                                                                                                                  Main Document    Page 9 of 13



                                                                                                 1 amend this Complaint when he has additional information concerning the money that the Debtor

                                                                                                 2 transferred to Tesla Finance.

                                                                                                 3               38.    The Post-Petition Transfers were not authorized by an order of the Court or by

                                                                                                 4 statute. In fact, because the Post-Petition Transfers by the Debtor to Tesla Finance provided no

                                                                                                 5 benefit to the Debtor, its creditors, or its Estate, and were made solely for the personal benefit of

                                                                                                 6 Doherty, it is highly unlikely that the Court would have authorized the making of such transfers

                                                                                                 7 had the Debtor sought such authorization.

                                                                                                 8               39.    By reason of the foregoing, under 11 U.S.C. § 549, the Trustee may avoid the Post-

                                                                                                 9 Petition Transfers to Tesla Finance.
                                                                                                10                                         SIXTH CLAIM FOR RELIEF
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11          (Against All Defendants, to Recover Avoidable Transfers under 11 U.S.C. § 550(a))
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12               40.    The Trustee realleges and incorporates herein by reference each and every
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 allegation in paragraphs 1 through 39 above, as if set forth fully herein.

                                                                                                14               41.    To the extent that the defendants are not the initial transferees of the transfers

                                                                                                15 referred to in this Complaint, such defendants are immediate or mediate transferees of the initial

                                                                                                16 transferee of such payments.

                                                                                                17               42.    To the extent that the defendants, named and unnamed, are immediate or mediate

                                                                                                18 transferees of the initial transferee of the transfers referred to in this Complaint, such defendants

                                                                                                19 did not take such transfers for value and/or in good faith and/or without knowledge of the

                                                                                                20 avoidability of such transfers.

                                                                                                21               43.    Each of the transfers referred to in this claim for relief is recoverable from such

                                                                                                22 defendants as an immediate or mediate transferee of the transfers made by the Debtor to the initial

                                                                                                23 transferees thereof.

                                                                                                24               WHEREFORE, the Trustee, on behalf of the Estate, prays for judgment against the

                                                                                                25 defendants, and each of them, as follows:

                                                                                                26               1.     On the first claim for relief, for a judgment against the defendants that (i) avoids

                                                                                                27 the 4-Year Transfers from the Debtor to or for the benefit of the defendants, (ii) imposes a

                                                                                                28 constructive trust on the 4-Year Transfers and any proceeds thereof, and (iii) requires the

                                                                                                     1410389v1
                                                                                                                                                           9
                                                                                                                                                      COMPLAINT
                                                                                                Case 8:20-ap-01081-MW           Doc 1 Filed 05/14/20 Entered 05/14/20 16:11:42                 Desc
                                                                                                                               Main Document    Page 10 of 13



                                                                                                 1 defendants to return those transfers and their proceeds, or their value, to the Trustee, for the

                                                                                                 2 benefit of the Estate;

                                                                                                 3               2.   On the second claim for relief, for a judgment against the defendants that (i) avoids

                                                                                                 4 the 4-Year Transfers from the Debtor to or for the benefit of the defendants, (ii) imposes a

                                                                                                 5 constructive trust on the 4-Year Transfers and any proceeds thereof, and (iii) requires the

                                                                                                 6 defendants to return those transfers and their proceeds, or their value, to the Trustee, for the

                                                                                                 7 benefit of the Estate;

                                                                                                 8               3.   On the third claim for relief, for a judgment against the defendants that (i) avoids

                                                                                                 9 the 2-Year Transfers from the Debtor to or for the benefit of the defendants, and (ii) requires the
                                                                                                10 defendants to return those transfers and their proceeds, or their value, to the Trustee, for the
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 benefit of the Estate;
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12               4.   On the fourth claim for relief, for a judgment against the defendants that (i) avoids
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 the 2-Year Transfers from the Debtor to or for the benefit of the defendants, and (ii) requires the

                                                                                                14 defendants to return those transfers and their proceeds, or their value, to the Trustee, for the

                                                                                                15 benefit of the Estate;

                                                                                                16               5.   On the fifth claim for relief, for a judgment against the defendants that (i) avoids
                                                                                                17 the Post-Petition Transfers from the Debtor to or for the benefit of the defendants, and (ii) requires

                                                                                                18 the defendants to return those transfers and their proceeds, or their value, to the Trustee, for the

                                                                                                19 benefit of the Estate;

                                                                                                20               6.   On the sixth claim for relief, for a judgment against all defendants that requires
                                                                                                21 them to return to the Trustee, for the benefit of the Estate, all transfers avoided by this Complaint;

                                                                                                22 / / /

                                                                                                23 / / /

                                                                                                24 / / /

                                                                                                25 / / /

                                                                                                26 / / /

                                                                                                27 / / /

                                                                                                28 / / /

                                                                                                     1410389v1
                                                                                                                                                        10
                                                                                                                                                   COMPLAINT
                                                                                                Case 8:20-ap-01081-MW           Doc 1 Filed 05/14/20 Entered 05/14/20 16:11:42                  Desc
                                                                                                                               Main Document    Page 11 of 13



                                                                                                 1               7.   For interest at the legal rate on all damages or sums awarded to the Trustee, for the

                                                                                                 2 benefit of the Estate; and

                                                                                                 3               8.   For such other relief as the Court deems just and proper.

                                                                                                 4

                                                                                                 5 DATED: May 14, 2020                       ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP

                                                                                                 6

                                                                                                 7
                                                                                                                                             By:          /s/ Roye Zur
                                                                                                 8                                                 ROYE ZUR
                                                                                                                                                   Attorneys for Plaintiff Jeffrey I. Golden,
                                                                                                 9                                                 Chapter 7 Trustee
                                                                                                10
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP




                                                                                                12
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13

                                                                                                14

                                                                                                15

                                                                                                16

                                                                                                17

                                                                                                18

                                                                                                19

                                                                                                20

                                                                                                21

                                                                                                22

                                                                                                23

                                                                                                24

                                                                                                25

                                                                                                26

                                                                                                27

                                                                                                28

                                                                                                     1410389v1
                                                                                                                                                         11
                                                                                                                                                    COMPLAINT
Case 8:20-ap-01081-MW    Doc 1 Filed 05/14/20 Entered 05/14/20 16:11:42   Desc
                        Main Document    Page 12 of 13




                    EXHIBIT 1
    Case 8:20-ap-01081-MW            Doc 1 Filed 05/14/20 Entered 05/14/20 16:11:42               Desc
                                    Main Document    Page 13 of 13

In re US Direct, LLC
Case No. 8:19‐bk‐11218‐MW

Transfers to Tesla Finance

Transferee           Payment Type      Date           Amount          Source

Tesla Finance        Check                3/21/2017   $    1,557.19   Farmers & Merchants Bank (‐4383)
Tesla Finance        ACH Debit             5/3/2017   $    3,114.38   Farmers & Merchants Bank (‐4383)
Tesla Finance        ACH Debit            7/14/2017   $    3,114.38   Farmers & Merchants Bank (‐4383)
Tesla Finance        ACH Debit            8/31/2017   $    3,114.38   Farmers & Merchants Bank (‐4383)
Tesla Finance        ACH Debit           11/14/2017   $    3,114.38   Farmers & Merchants Bank (‐4383)
Tesla Finance        Check                1/12/2018   $    3,114.38   Farmers & Merchants Bank (‐4383)
Tesla Finance        Check                3/27/2018   $    3,114.38   Farmers & Merchants Bank (‐4383)
Tesla Finance        Check                5/18/2018   $    3,114.38   Farmers & Merchants Bank (‐4383)
Tesla Finance        Check                6/22/2018   $    1,557.19   Farmers & Merchants Bank (‐4383)
Tesla Finance        Check                8/22/2018   $    3,114.38   Farmers & Merchants Bank (‐4383)
Tesla Finance        ACH Debit            12/4/2018   $    4,819.09   Bank of America (‐4362)
Tesla Finance        ACH Debit            1/23/2019   $    3,114.38   Bank of America (‐4362)
Tesla Finance        ACH Debit            4/11/2019   $    1,445.19   Pacific Mercantile Bank (‐4875)
Tesla Finance        ACH Debit            5/17/2019   $    3,114.38   Farmers & Merchants Bank (‐4383)

                                       TOTAL:         $   40,522.46
